t c memo united_states tax_court martin and marion abbene petitioners v commissioner of internal revenue respondent docket no filed date martin h bodian for petitioners linda p azmon and gary w bornholdt for respondent memorandum findings_of_fact and opinion wells judge respondent determined deficiencies in petitioners' federal_income_tax in the amounts of dollar_figure dollar_figure and dollar_figure for taxable years and respectively petitioners martin abbene and marion abbene will individually be referred to as mr abbene or mrs abbene respectively unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions by petitioners the issue remaining to be decided is whether petitioners may deduct losses_incurred by mr abbene's wholly owned s_corporation blue ribbon thoroughbred breeding farms inc blue ribbon in its horse- related activities or whether such losses are nondeductible because blue ribbon did not engage in such activities for profit within the meaning of sec_183 findings_of_fact some of the facts have been stipulated for trial pursuant to rule the parties' stipulations of fact are incorporated herein by reference and are found as facts in the instant case at the time they filed their petition petitioners resided pincite tide mill road nissequogue new york tide mill road petitioners are husband and wife and have one child elena abbene elena born on date during the years in issue elena lived with petitioners who were her sole means of support petitioners filed timely joint federal_income_tax returns for all years in issue prior to and during the years in issue mr abbene was employed as a sales representative with pride solvents chemical company inc pride solvents mrs abbene was employed as a registered nurse mr abbene's horse-related activities before the incorporation of blue ribbon mr abbene's involvement with horses began when at the age of he first owned and rode horses for pleasure mr abbene has maintained horses for showing riding and breeding since although mr abbene was never formally trained to show or breed horses he was active in several horseman's associations both before and during the years in issue specifically mr abbene belonged to the new york thoroughbred breeder's association the professional horseman's association of long island and the nassau-suffolk horseman's association petitioners' daughter elena began riding horses during at the age of following a 50-cent pony ride elena has trained with the united_states equestrian team since age and is a olympic bronze medalist petitioners spent dollar_figure to mr abbene was employed with pride solvents for year sec_1 from until mr abbene was born on date mr abbene served as the director of the nassau-suffolk horseman's association for approximately years from to the parties stipulated that elena is a olympic bronze medalist the record however also contains a business card on which it is advertised that elena is a u s olympic festival bronze medal winner whether elena participated in continued dollar_figure of their own funds each year to cover elena's training and competition costs during petitioners purchased the 1½ acre property located pincite tide mill road the property and they have maintained the property as their primary residence every year since then at the time it was purchased there was a 13-room house on the property but there was no barn sometime during either or petitioners built a barn on the property at a cost of dollar_figure two years later petitioners built a second barn on the property to match the first also at a cost of dollar_figure during petitioners built a third barn on the property at a cost of dollar_figure after one of the original barns was destroyed by fire during the years subsequent to the purchase of the property mr abbene purchased the following horses and equipment ownership and title to which are in his name individually for use in connection with his horse-related activities horses name type of horse purchase year price purchased1 born year year died country girl nakita female welsh pony dollar_figure female shire big_number continued official olympic competition during or in an olympic festival however is immaterial to our analysis the record does not disclose which of the two original barn sec_5 was destroyed by fire toast of the town gelded thoroughbred big_number meadow silk spirit female welsh pony spectacular rhythm female thoroughbred big_number gelded thoroughbred big_number magic moment king lion gelded irish warmblood big_number 1before the incorporation of blue ribbon no horses were sold 2date of death not disclosed in the record 3date of birth not disclosed in the record equipment type purchase_price year purchased pickup truck trailer riding equipment coral and fencing dollar_figure big_number big_number big_number during the years preceding the incorporation of blue ribbon elena competitively rode several of her father's horses including country girl meadow silk spirit and magic moment elena an accomplished rider also won many ribbons for showing magic moment toast of the town nakita and spectacular rhythm before the incorporation of blue ribbon mr abbene maintained a separate checkbook for all of the expenditures that he incurred for his showing riding and breeding activities mr abbene also maintained a log showing all the competitions in which he entered horses mr abbene never realized a profit from his horse-related activities during the period from to elena rode country girl in the national championships elena rode magic moment a jumper in the national championships and in olympic competition operation of blue ribbon sometime before date capital cities abc inc abc approached mr abbene about the possibility of using king lion in the filming of an episode of one of its daytime dramas all my children amc on date mr abbene incorporated blue ribbon in order to take advantage of the opportunity to rent his horse to abc which dealt only with corporations mr abbene is blue ribbon's sole shareholder blue ribbon conducts its operations on the property using mr abbene's horses and equipment mr abbene never transferred ownership of the horses and equipment or the property to blue ribbon blue ribbon never paid petitioners any rent or income for_the_use_of the property or the horses and equipment in its operations on date days before blue ribbon's incorporation mr abbene entered into an agreement with abc on blue ribbon's behalf to rent certain horse-riding equipment to abc for dollar_figure on date blue ribbon entered into a second agreement with abc to rent king lion to abc for dollar_figure abc rented the horse and the riding equipment for use in the filming of an episode of amc during date during in addition to the horses listed supra p mr abbene acquired queenie a female shire during either or queenie was not used by blue ribbon for any income-producing activity date the major hollywood film and television producers began a boycott against local of the international alliance of theater stage employees and moving picture machine operators local which significantly lessened film and television production in the new york city metropolitan area the boycott against local was settled during date neither blue ribbon nor mr abbene had any further dealings with abc after the date agreement during the years in issue blue ribbon engaged solely in the activities of horse breeding horse showing and providing riding lessons neither mr abbene nor blue ribbon sold any horses during the years in issue nakita and spectacular rhythm were maintained for breeding purposes mr abbene hired a veterinary doctor to do all of the breeding because neither he nor elena had any veterinary training nakita produced no foals and spectacular rhythm produced only one foal precious moment precious moment was born stunted during mr abbene made no attempt to breed spectacular rhythm after the birth of precious moment blue ribbon entered approximately to horse shows each year during the years in issue king lion however was the only horse shown by blue ribbon for prize moneys aside from dollar_figure we make this finding notwithstanding mr abbene's testimony that nakita was also shown for prize moneys the parties continued that king lion won during placing second at the hamptons classic king lion won no prize moneys during the years in issue mr abbene kept no formal ledger of king lion's winnings the remaining horses were generally shown for ribbons only country girl toast of the town meadow silk spirit and spectacular rhythm however were not shown during the years in issue magic moment was injured and had to be destroyed during dollar_figure blue ribbon used country girl toast of the town and meadow silk spirt for riding lessons during the years in issue elena provided on behalf of blue ribbon riding lessons to four individuals some of whom went on to successfully compete blue ribbon charged dollar_figure for a half-hour lesson and dollar_figure for an hour lesson mr abbene maintained neither a log of the riding lessons given by elena nor a formal ledger of the income derived from the provision of riding lessons during the years in issue continued stipulated that king lion was the only horse shown for prize moneys consistent with the stipulation of facts respondent requested the court to find that king lion was the only horse shown for prize moneys during the years in issue as petitioners made no objection to the requested finding of fact we shall treat the stipulation of facts as a conclusive admission by the parties rule e the record does not disclose the year in which magic moment suffered injury mr abbene and elena managed blue ribbon's day-to-day operationsdollar_figure blue ribbon however had no paid employees during the years in issue and mr abbene kept no record of the number of hours that either he or elena worked mr abbene normally devoted time to blue ribbon after work and on weekends mr abbene also spent much of his vacation months each year and holidays traveling with the horses for shows while he was at work mr abbene left elena in charge of blue ribbon's operations elena worked approximately hours each week at blue ribbon where she was responsible for the general care and maintenance of the horses training preparing and riding the horses shown by blue ribbon in competitions and providing riding lessons on behalf of blue ribbon elena also had the authority to make purchases on behalf of blue ribbon although she did not maintain or review any records concerning blue ribbon's expenditures before elena had no experience operating a business elena did not attend college and had no formal business education mr abbene had business cards made highlighting elena's olympic bronze medal to advertise the services offered by blue ribbon the cards were dispersed through the mail and given mrs abbene had no active involvement in blue ribbon' sec_11 operations and did not take part in any of the decision making concerning its operations to local tack shops where they were either displayed near the cash register or posted on a bulletin board mr abbene also advertised blue ribbon's services by circulating a rate schedule to approximately individuals included on a mailing list that he purchased from the american horse show associationdollar_figure blue ribbon claimed advertising expenses in the amounts of dollar_figure for dollar_figure for and dollar_figure for mr abbene paid an accountant george seaford mr seaford to maintain blue ribbon's records during the years in issue although mr abbene kept a separate bank account for blue ribbon's expenditures he did not keep a formal ledger of blue ribbon's income rather mr abbene would place photocopies of the checks received for riding lessons and prize winnings in an envelope which was forwarded every months along with the bank statements to mr seaford mr seaford performed quarterly reconciliations of the bank statements and prepared blue ribbon's federal_income_tax returns during the years in issue mr abbene did not maintain any formal business plan or formal business strategy for the operation of blue ribbon mr abbene did not prepare or maintain any formal budgets operating statements or analyses of blue petitioners attached to their posttrial brief photocopies of two advertisements purportedly placed in the new york production guide during the years in issue these advertisements are not part of the record in the instant case and we give them no consideration in our analysis ribbon's records to determine how costs could be controlled mr abbene did not formally calculate the amount of income that would be required to produce a profit and he did not attempt to project the amount of income necessary to produce a profit for future years mr abbene never formally calculated the income required to recover the losses sustained by blue ribbon during the years in issue although blue ribbon has operated at a loss every year since its inception mr abbene has made no change to the manner in which blue ribbon conducts its operations mr abbene cannot presently say when or whether blue ribbon will become profitable blue ribbon's forms 1120s reported the following income expenses including depreciation and net losses during the period from to year income dollar_figure big_number big_number big_number expenses depreciation dollar_figure big_number big_number big_number big_number big_number net_loss dollar_figure big_number big_number big_number big_number big_number on its returns for taxable years through blue ribbon claimed depreciation_deductions relating to the assets used in its operations despite the fact that mr abbene never transferred ownership of those assets to the corporationdollar_figure on its form_1120s blue ribbon also reported a sec_1231 loss on the destruction of mr abbene's horse magic moment in the amount of dollar_figure petitioners reported combined gross_income of dollar_figure for dollar_figure for and dollar_figure for petitioners claimed losses in the amounts of dollar_figure dollar_figure and dollar_figure for and respectively as mr abbene's distributive_share of blue ribbon's operating lossesdollar_figure for petitioners also claimed dollar_figure as mr abbene's distributive_share of the sec_1231 loss blue ribbon claimed on the destruction of magic moment mr abbene indicated at trial that blue ribbon did not own the assets used in its operations and for which it claimed depreciation_deductions during the years in issue accordingly at the close of trial respondent made an oral motion pursuant to rule b to amend the pleadings to conform to the evidence in order to assert in the alternative that petitioners are not entitled to claim losses in connection with the operation of blue ribbon to the extent that such losses represent depreciation_deductions we denied respondent's motion on the grounds that the depreciation issue was not tried by either express or implied consent of the parties rule b consequently the issue of whether blue ribbon was entitled to depreciation_deductions in connection with the assets owned by mr abbene but used in its operations is not properly before the court and is not considered in this opinion petitioners claimed a loss from the operation of blue ribbon in the amount of dollar_figure for petitioners claimed no losses from the operation of blue ribbon for or while the record discloses a loss of dollar_figure for there is no evidence of the amount of income or loss from the operation of blue ribbon for or respondent determined that mr abbene's distributive_share of blue ribbon's losses for each year in issue was zero because blue ribbon's activities were activities not engaged in for profit within the meaning of sec_183 opinion petitioners claim entitlement to mr abbene's share of blue ribbon's losses for the taxable years in issue petitioners argue that the losses are fully deductible because blue ribbon engaged in the activities of horse breeding horse showing and providing riding lessons with the requisite profit objective petitioners contend that mr abbene formed blue ribbon to take advantage of the opportunity to do film and television work with abc and that he hoped to capitalize on elena's fame as an olympic medalist and skill as an accomplished rider to make blue ribbon a profitable operation respondent contends that the activities were not engaged in for profit petitioners bear the burden of proofdollar_figure rule a 290_us_111 sec_1366 generally allows shareholders of s_corporations to take into account their pro_rata share of the internal_revenue_service restructuring reform act of rra of publaw_105_206 sec 112_stat_685 added sec_7491 which shifts the burden_of_proof to the secretary in certain circumstances sec_7491 is applicable to court proceedings arising in connection with examinations commencing after the date of the enactment of this act rra of sec c rra of was enacted on date accordingly sec_7491 is inapplicable to the instant case corporation's net operating lossesdollar_figure a net_operating_loss is defined in sec_172 as the excess of allowable deductions including ordinary and necessary business_expenses deductible under sec_162 over gross_income sec_183 however limits the deductions of s_corporations with respect to activities that are not engaged in for profit sec_183 provides the general_rule which disallows all deductions attributable to activities not engaged in for profit sec_183 however qualifies the general_rule by allowing those deductions otherwise allowable regardless of profit objective eg interest and state and local_taxes further sec_183 allows those deductions which would be allowable if the activity were engaged in for profit but only to sec_1366 provides in relevant part as follows sec_1366 determination of shareholder's tax_liability -- in general --in determining the tax under this chapter of a shareholder for the shareholder's taxable_year in which the taxable_year of the s_corporation ends there shall be taken into account the shareholder's pro_rata share of the corporation's-- a items of income including tax-exempt_income loss deduction or credit the separate treatment of which could affect the liability for tax of any shareholder and b nonseparately_computed_income_or_loss the extent that gross_income attributable to the activity exceeds the deductions permitted by sec_183 sec_183 defines an activity which is not engaged in for profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 deductions under sec_162 or sec_212 or require the actual and honest objective of making a profit 78_tc_642 affd without opinion 702_f2d_1205 d c cir profit means economic profit independent of tax savings 91_tc_686 affd 893_f2d_656 4th cir although the expectation of making a profit need not be reasonable the facts and circumstances must indicate that the taxpayer entered into the activity or continued it with the actual and honest objective of making a profit id dreicer v commissioner supra pincite sec_1 a income_tax regs although the sec_183 analysis with respect to the activities of a subchapter_s_corporation is applied at the corporate level sec_1_183-1 income_tax regs a taxpayer's intent is attributable to his wholly owned s_corporation see ballard v commissioner tcmemo_1996_68 sousa v commissioner tcmemo_1989_581 kartrude v commissioner tcmemo_1988_498 affd in part revd in part on another ground and remanded 925_f2d_1379 11th cir accordingly we shall examine mr abbene's intent and attribute his intent to blue ribbon whether a taxpayer has an actual and honest profit objective is decided on the basis of all surrounding circumstances dreicer v commissioner supra pincite sec_1_183-2 income_tax regs in making our determination we give greater weight to objective factors than to a taxpayer's statement of intent dreicer v commissioner supra pincite sec_1_183-2 income_tax regs sec_1_183-2 income_tax regs provides a nonexclusive list of objective factors to be considered in deciding whether an activity is engaged in for profit 72_tc_28 the factors are the manner in which the taxpayer carries on the activity the expertise of the taxpayer or the taxpayer's advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar activities the taxpayer's history of income or loss with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and whether elements of personal pleasure or recreation are involved no single factor is determinative and all facts and circumstances including factors not listed should be considered 86_tc_360 sec_1_183-2 income_tax regs moreover we do not resolve the issue of profit objective by simply comparing the number of factors indicating profit objective with those indicating the lack of such an objective sec_1_183-2 income_tax regs if gross_income derived from a horse training or breeding activity for or more taxable years in a period of consecutive taxable years exceeds the deductions attributable to such activity then the activity is presumed to be an activity engaged in for profit sec_183 in the instant case as gross_income from the activity did not exceed deductions from the activity during any of the years in issue petitioners are not entitled to the presumption that mr abbene's horse-related activities were engaged in for profit consequently we address the aforementioned factors to decide whether mr abbene engaged in his horse-related activities through the operation of blue ribbon with an actual and honest profit objective during the years in issue manner in which the taxpayer carried on the activity the fact that the taxpayer carries on the activity in a businesslike manner and maintains complete books_and_records may indicate that the activity was engaged in for profit sec_1_183-2 income_tax regs changes in operating methods adoption of new techniques or abandonment of unprofitable methods in a manner consistent with an intent to improve profitability may also indicate a profit_motive id petitioners contend that mr abbene operated blue ribbon in a businesslike manner because he hired a certified_public_accountant to maintain blue ribbon's books_and_records maintained a separate bank account for blue ribbon's expenditures advertised blue ribbon's services and devoted a great deal of time to the business respondent argues that these facts merely reveal the trappings of a for-profit business and are outweighed by other facts indicating that mr abbene operated blue ribbon in a nonbusinesslike manner respondent contends that mr abbene failed to operate blue ribbon in a businesslike manner because he failed to prepare or maintain any type of formal business plans budgets operating statements or analyses of blue ribbon's records to determine how to make blue ribbon a profitable enterprise respondent further contends that mr abbene's failure to implement any changes to the manner in which he operated blue ribbon in order to improve its profitability is evidence that he lacked the requisite profit_motive we agree with respondent while the activity had some of the trappings of a business those trappings are insufficient under the circumstances to demonstrate that the activity was carried on for profit although mr abbene hired an accountant to maintain blue ribbon's books_and_records those books_and_records may represent nothing more than a conscious attention to detail 72_tc_411 affd without published opinion 647_f2d_170 9th cir in the instant case there has been no showing that the books_and_records were kept for the purpose of cutting expenses increasing profits or evaluating the overall performance of the operation id mr abbene testified that he reviewed blue ribbon's records but he has failed to show that he used them to improve the operation of the enterprise id additionally petitioners concede that despite mounting losses blue ribbon was operated in substantially the same manner from the time it was formed throughout all the years in issue we believe that if profit had been the motive mr abbene would have either adopted new techniques or abandoned unprofitable methods in an effort to improve blue ribbon's profitability accordingly we conclude that petitioners failed to establish that mr abbene operated blue ribbon in a businesslike manner the expertise of the taxpayer or the taxpayer's advisers a taxpayer's expertise research and study of an activity as well as his consultation with experts may be indicative of a profit_motive sec_1_183-2 income_tax regs petitioners contend that mr abbene possessed the requisite expertise to operate blue ribbon in a profitable manner and that he regularly consulted others who had expertise in the activity respondent argues that mr abbene lacked expertise with respect to the economics of running a profitable horse farm and that petitioners failed to present any evidence that mr abbene consulted outside experts in an effort to improve blue ribbon's profitability we agree with respondent mr abbene a longstanding member of several horseman's associations has owned horses for most of his adult life we do not doubt his expertise and knowledge about horses mr abbene's expertise however did not focus on the economic aspects of the activities in which blue ribbon engaged petitioners made no showing that mr abbene undertook a study of the accepted business and economic practices with respect to the activities of his horse farm or that he consulted with outside experts concerning the profitability of blue ribbon petitioners failed to show that mr abbene sought or acquired the expertise that would enable him to turn his horse farm into a profitable business see golanty v commissioner supra pincite the failure to seek professional advice is another factor that indicates a lack of profit_motive id the time and effort expended by the taxpayer in carrying on the activity the fact that the taxpayer devotes much of his personal time and effort to carrying on an activity particularly if the activity does not have substantial personal or recreational aspects may indicate an intention to derive a profit sec_1_183-2 income_tax regs petitioners contend that mr abbene devoted a considerable amount of time and effort to the operation of blue ribbon which is indicative of a profit_motive respondent argues that petitioners failed to establish the amount of time that mr abbene devoted to the operation of blue ribbon or that he employed competent and qualified persons to oversee the day-to- day operations of blue ribbon in his absence see sec_1 b income_tax regs respondent contends that mr abbene's responsibilities to his employer pride chemicals would necessarily limit the amount of time that he was able to devote to blue ribbon's activities although the record does not support a finding of the exact amount of time that mr abbene spent working for blue ribbon we are convinced that it was substantial the record indicates that mr abbene and elena managed all aspects of blue ribbon's operations mr abbene devoted his evenings weekends and much of his vacation time to operating blue ribbon therefore despite mr abbene's outside employment with pride chemicals we conclude that the time and effort expended by mr abbene is a factor that favors petitioners expectation that assets used in the activity may appreciate in value an expectation that assets used in the activity may appreciate in value may be an indication of a profit objective 72_tc_659 sec_1 b income_tax regs respondent argues that petitioners had no expectation of asset appreciation petitioners contend that they sincerely and reasonably believed that the property and the horses used in blue ribbon's operations would appreciate in value petitioners contend that the property had nearly doubled in value since its acquisition in although petitioners point to the value of the property we do not consider it to be relevant to the issue of mr abbene's profit objective with respect to his horse-related activities while the term profit may contemplate appreciation in the value of assets including land used in the activity sec_1_183-2 income_tax regs the holding of land for appreciation will generally be considered a separate activity for purposes of ascertaining a profit_motive where there is no net_income from the activity to reduce the cost of carrying the land for appreciation see sec_1_183-1 income_tax regs we conclude that the property and mr abbene's horse-related activities are not to be considered a single activity during the years in issue the operation of blue ribbon did not reduce the net cost of carrying the property for its appreciation in value sec_1_183-1 income_tax regs accordingly we consider the horse-related activities on the one hand and the property on the other hand as separate activities in deciding whether a profit objective existed petitioners concede that during and after the years in issue the horses used in blue ribbon's operations actually declined in value petitioners argue however that initially they believed king lion and magic moment would appreciate in value as a result of winning horse shows and that spectacular rhythm and nakita would appreciate in value if successfully bred hindsight petitioners argue does not change the fact that they started out with a reasonable expectation of appreciation moreover petitioners contend that the decrease in value was due to circumstances beyond their control specifically petitioners contend that king lion and magic moment both suffered injury and that nakita suffered from fertility problems petitioners presented no evidence in support of mr abbene's testimony that he initially expected king lion magic moment spectacular rhythm or nakita to increase in value by petitioners' own admission the horses actually decreased in value during and after the years in issue although petitioners contend that king lion and magic moment both suffered injuries and illness17 that prevented them from being actively shown during the years in issue they offered no evidence regarding the nature or extent of the purported injuries moreover the record is devoid of any evidence of the value of the horses had they remained healthy and we cannot ignore the fact that blue ribbon was never profitable even when king lion and magic moment were in full health petitioners contend that they expected spectacular rhythm and nakita to increase in value if they were successfully bred petitioners however offered no evidence that they implemented any type of breeding plan or method for acquiring horses appropriate for breeding purposes although spectacular rhythm king lion contracted pleurisy and pneumonia during when he went to texas with the olympic team successfully produced one foal albeit one of limited value petitioners concede that mr abbene made no further attempt to breed spectacular rhythm petitioners assert that mr abbene encountered difficulties breeding nakita yet aside from a vague reference to fertility problems the record is devoid of any evidence regarding any specific attempts to breed nakita during the years in issue we conclude that there is no evidence in the record that justifies mr abbene's claimed expectation of appreciation in the value of the horses used in blue ribbon's operations moreover it is necessary that the taxpayer's objective be to realize a profit on the entire operation 45_tc_261 affd 379_f2d_252 2d cir this would require future net_earnings and appreciation sufficient to recoup the losses which the taxpayer sustained in prior years id petitioners however failed to produce any credible_evidence that blue ribbon had any realistic chance of recovering the excessive losses_incurred since its incorporation in fact petitioners conceded that they do not know when or whether blue ribbon will ever become profitable accordingly we conclude that the expectation of asset appreciation is a factor that weighs against petitioners the success of the taxpayer in carrying on similar or dissimilar activities the fact that the taxpayer has engaged in similar activities in the past and converted them from unprofitable to profitable enterprises may indicate that he is engaged in the present activity for profit even though the activity is presently unprofitable sec_1_183-2 income_tax regs it is uncontroverted that mr abbene has never realized a profit from his horse-related activities petitioners contend however that mr abbene successfully engaged in a dissimilar activity as a sales representative in the chemical industry while the record contains no evidence aside from mr abbene's testimony that he increased his chemical sales from dollar_figure million to dollar_figure million annually during his tenure with pride chemicals we believe that mr abbene enjoyed some degree of success as is evidenced by his substantial income there is however no evidence to suggest that mr abbene's acquired_business expertise was used in the operation of blue ribbon moreover we see few if any similarities between selling chemicals and operating a horse farm accordingly we attach minimal significance to mr abbene's success as a chemical salesman the taxpayer's history of income or loss with respect to the activity a record of substantial losses over several years may be indicative of the absence of a profit_motive golanty v commissioner t c pincite a series of losses during the initial or startup stage of an activity however may not necessarily be an indication that the activity is not engaged in for profit sec_1_183-2 income_tax regs moreover if losses are sustained because of unforeseen or fortuitous circumstances which are beyond the control of the taxpayer such losses would not be an indication that the activity was not engaged in for profit id petitioners assert that blue ribbon's losses were incurred during its startup stage and that the losses were due in part to circumstances beyond their control although the presence of losses in the early years of an activity is not inconsistent with an intention to make a profit the goal must be to realize a profit on the entire operation bessenyey v commissioner supra pincite a proposition that presupposes not only future net_earnings but also sufficient net_earnings to recoup the losses which have meanwhile been sustained in the intervening years id petitioners argue that mr abbene expected current profits from the use of his horses by abc because abc promised many many more jobs and that he hoped that such work would provide a springboard to additional similar work petitioners however offered no evidence to substantiate that expectation blue ribbon contracted with abc on two occasions during it is uncontroverted however that abc had no further dealings with either mr abbene or blue ribbon after the date agreement to rent king lion moreover james balzaretti the abc employee responsible for procuring props needed for the production of amc testified that he had no recollection that abc made any promises that it would use blue ribbon for further film work in fact he indicated that subsequent to the episode filmed during date no horses were needed for the production of amc additionally there is nothing in the record to indicate that mr abbene actively sought additional film and television work after date in light of those circumstances and given the magnitude of blue ribbon's losses in relation to the income generated from its activities we are unpersuaded that blue ribbon was likely to ever make a profit much less recoup its past losses petitioners attribute blue ribbon's losses to certain circumstances beyond their control petitioners argue that mr abbene's profit expectations were undermined because abc failed to make good on its promise to provide additional film and television work aside from mr abbene's testimony however the record contains no evidence to corroborate the contention that abc did in fact promise additional jobs petitioners further contend that the local strike hampered mr abbene's efforts to obtain further film and television work the local strike however began in november of more than a year and a half after the last agreement between blue ribbon and abc as discussed supra p there is no indication that mr abbene sought further film and television work after date thus we cannot conclude that the strike negatively affected the performance of blue ribbon petitioners further attribute blue ribbon's losses to the fact that two of their prize horses suffered from injury and illness during the years in issue we recognize that the injuries purportedly suffered by king lion and magic moment could have negatively affected blue ribbon's operations as discussed supra p however petitioners failed to offer any evidence concerning the nature or extent of the injuries suffered moreover petitioners made no showing that blue ribbon would have been profitable had the horses not suffered injury see eg 809_f2d_355 7th cir affg tcmemo_1985_523 the amount of occasional profits if any which were earned the amount and frequency of occasional profits earned from the activity may also indicate a profit objective sec_1 b income_tax regs it is uncontroverted that blue ribbon never reported a profit from its horse-related activities the occasional revenues blue ribbon generated from horse shows and the provision of riding lessons during the years in issue were de_minimis compared to the expenses and depreciation incurred nonetheless petitioners contend that the opportunity to earn a substantial ultimate profit in a highly speculative venture is ordinarily sufficient to indicate that the activity is engaged in for profit even though losses or only occasional profits are actually produced id additionally petitioners contend that a small chance of making a large profit may indicate the requisite profit objective sec_1_183-2 income_tax regs petitioners however offered no evidence to indicate that blue ribbon stood to earn a large or substantial profit during the years in issue accordingly we conclude that the frequency of occasional profits is a factor that favors respondent the financial status of the taxpayer substantial income from sources other than the activity particularly if the losses from the activity generate substantial tax benefits may indicate that the activity is not engaged in for profit sec_1_183-2 income_tax regs petitioners concede that during the years in issue they enjoyed a relatively high level of income from mr abbene's employment with pride chemicals petitioners assert however that without a profit_motive their income could not justify or sustain the type and size of expenditures that they incurred over the years respondent contends that petitioners' substantial income from their regular employment allowed them to continue operating blue ribbon despite the heavy losses_incurred each year we agree with respondent petitioners reported combined gross_income in the amounts of dollar_figure dollar_figure and dollar_figure for and respectively clearly there is no benefit to losing money when the resulting tax savings represent less than percent of the loss engdahl v commissioner t c pincite petitioners' substantial income however enabled them to continue to operate blue ribbon notwithstanding its heavy losses and to seek to have the government subsidize a portion of its costs see eg gircsis v commissioner tcmemo_1992_ purdey v commissioner tcmemo_1989_657 affd without published opinion 922_f2d_833 3d cir elements of personal pleasure or recreation the presence of personal motives in the carrying on of an activity may indicate that the activity is not engaged in for profit especially where there are recreational or personal elements involved sec_1_183-2 income_tax regs petitioners concede that mr abbene derived pleasure from his horse-related activities but argue that his love of horses does not indicate a lack of profit_motive to the contrary petitioners contend that mr abbene’s prior investment of time love and money formed a natural basis from which to enter into a business to be sure enjoyment of one's work is not inconsistent with a profit_motive see 59_tc_312 on the record before us however we are not convinced that either blue ribbon or mr abbene engaged in the horse- related activities with an actual and honest profit objective accordingly blue ribbon is not entitled to take deductions for business_expenses and depreciation in excess of income consequently mr abbene's distributive_share of blue ribbon's operating losses is zero finally we turn our attention to the sec_1231 loss claimed by blue ribbon on its form_1120s and by petitioners on their joint federal_income_tax return the loss in issue arose out of the destruction of magic moment mr abbene's horse sec_1231 permits deductions for losses sustained from the sale_or_exchange of property used in a trade_or_business to be engaged in a trade_or_business the taxpayer must engage in an activity with continuity and with the primary purpose of realizing income or a profit from it sec_162 480_us_23 because blue ribbon did not engage in the horse-related activities with the requisite profit_motive the horse was not property used in a trade_or_business see budin v commissioner tcmemo_1994_185 accordingly we sustain respondent’s determination on this issue we have considered the parties' remaining arguments and conclude that the arguments are either without merit or unnecessary to reach to reflect the foregoing decision will be entered for respondent
